The clerk denied plaintiff's application to tax costs and he appeals. The main issues involved were decided in favor of the defendant, but the complaint was sustained on the ground that it charged defendant with buying fish in the open market with public funds for the purpose of resale, which if true showed that he was engaged in transactions not authorized by law. Such transactions bring the case within the rule stated in Bartles Oil Co. v. Lynch, 109 Minn. 487, 124 N.W. 1. The refusal to tax costs is reversed, and plaintiff will be allowed his disbursements but no statutory costs.